[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: PLAINTIFF'S APPLICATION FOR INJUNCTIVE RELIEF
First, advertisements placed by defendant(s) are not prohibited, but they must comply with following mandates:
(a) Any ad referring to the jewelry store, or portraying it photographically, must eliminate any impression that the jewelry business is for sale or in distress.
(b) Any ad referring to the jewelry store must indicate that it is the building's healthy tenant, under lease.
(c) No ad shall identify Mr. Loeser ad "AN" auctioneer or "THE" auctioneer.
(d) No ad shall falsely suggest partition has been ordered.
NADEAU, J. CT Page 11240